Case 1:20-cr-20009-BB Document 9 Entered on FLSD Docket 01/28/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-cr-20009-BLOOM

UNITED STATES OF AMERICA,

      Plaintiff,

vs.

LEMON CLARENCE BENTON,
    Defendant
________________________________/


                              ORDER SETTING TRIAL DATE

      THIS CAUSE is set for Criminal Jury Trial at the Wilkie D. Ferguson Jr. Courthouse, 400

North Miami Avenue, Courtroom 10-2, Miami, Florida, during the two-week period commencing

Monday, March 2, 2020 at 9:00 a.m., or as soon thereafter as the case may be called. A

Calendar Call will be held at 1:30 p.m. on Tuesday, February 25, 2020 at the Wilkie D.

Ferguson, Jr. Courthouse, 400 North Miami Avenue, Courtroom 10-2, Miami, Florida. It is

further ORDERED as follows:

      1.      All requests for Writs Ad Testificandum must be filed not later than 14 business

              days prior to the first day of the scheduled trial period.

      2.      All responses pursuant to the Standing Discovery Order and/or Local Rule 88.10

              shall be provided in a timely fashion in accordance with the dates scheduled by the

              magistrate judge. Noncompliance may result in sanctions. Any notice submitted

              pursuant to Federal Rule of Evidence 404(b) shall include a specific factual basis

              for the evidence sought to be introduced.

      3.      All motions filed shall be accompanied by a written statement certifying that
Case 1:20-cr-20009-BB Document 9 Entered on FLSD Docket 01/28/2020 Page 2 of 3



                                                               Case No. 20-20009-BLOOM

                 counsel for the moving party has conferred with opposing counsel in a good faith

                 effort to resolve by agreement the subject matter of the motion, where required by

                 Local Rule 88.9. The deadline for all Pre-Trial Motions, including Motions to

                 Suppress and Motions in Limine shall be filed the Friday prior to the calendar call

                 date.

          4.     Counsel shall be prepared to conduct limited voir dire following the Court’s

                 questioning of the panel. Prior to Calendar Call, counsel shall also file proposed

                 voir dire questions.     Proposed jury instructions, in typed form, including

                 substantive charges and defenses, shall be submitted to the Court prior to Calendar

                 Call, in Word format, via e-mail to bloom@flsd.uscourts.gov. Instructions for

                 filing proposed documents may be viewed at http://www.flsd.uscourts.gov.

          5.     Prior to Calendar Call, all counsel shall file a list of proposed witnesses and/or

                 exhibits to be presented at trial. All exhibits to be offered into evidence or marked

                 for identification must be pre-labeled in accordance with the proposed exhibit list.

                 (Government exhibits are to be designated numerically; defense exhibits,

                 alphabetically).

          6.     If either party seeks to introduce transcript(s) at the trial, such shall be exchanged

                 with all counsel before the scheduled day of trial. If a transcript cannot be agreed

                 upon, each party shall be prepared to produce its own version for the trier of fact.

          7.     All anticipated Jencks Act 1 material shall be turned over to defense counsel not


1
    18 U.S.C. ' 3500

                                                   2
Case 1:20-cr-20009-BB Document 9 Entered on FLSD Docket 01/28/2020 Page 3 of 3



                                                             Case No. 20-20009-BLOOM

             later than the morning of the first day of trial. The material shall include a face

             sheet for defense counsel to sign and date, acknowledging receipt.

      8.     Upon receipt of this order, counsel are directed to certify with the Court’s

             courtroom deputy the necessity of an interpreter for the Defendant. Counsel are

             further instructed to notify the Court, at least 24 hours prior to any hearings or trial,

             if an interpreter is required.

      9.     Counsel are instructed that arrangements for appropriate clothing for defendants in

             custody must be made with the Bureau of Prisons at least seven (7) days prior to

             the scheduled trial date.

      10.    Counsel are advised to comply with Local Rule 88.5, requiring the filing of

             speedy trial reports every 20 days hereafter until the time of trial or plea.

      11.    Counsel are reminded that pursuant to the CM/ECF administrative procedures,

             proposed orders shall be submitted to the court by e-mail in word format at

             bloom@flsd.uscourts.gov.

             DONE AND ORDERED in Chambers, at Miami, Florida, on January 28, 2020.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
cc:   counsel of record




                                                3
